Title: To Benjamin Franklin from [David Hartley], 14 November 1775
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
London Nov 14 1775
I send you a copy of the petition from the County of Berks for lenient measures with America, which my Brother and I have signed with about a thousand others. Some time ago the ministerial agents began to move for vindictive addresses, and got many from boroughs, several of them by surprize and management, as I have been informed by public newspapers. All these addresses are printed in the Gazettes, but none of the petitions for Lenient measures. Probably the Gazettes will be sent to America, to convey the idea that this country is in a most vindictive temper towards America. As far as I can judge the body of the people are cold, and uninformed, but since these addresses have been set on foot, the spirit of petitioning has been roused thro the Country. Sir G Savile has presented a petition from Halifax with 1800 hands, and another from Newcastle with 1200. The Addressers began in general. At Halifax the addressers began, and got perhaps 40 or 50 hands. The petitioners who otherwise perhaps would not have moved yet, amounted to 1800. It was just the same case with the County of Berks; The Address was brought ready drawn, but when proposed at an open meeting was voted down ten to one, however no one can hinder a few addressers from signing their address. The addressers in Berkshire have made so lamentable a figure that they could not have made any tolerable show as freeholders, therefore their address is entitled from freeholders and inhabitants. As for inhabitants of a county you may pick them up as you walk the streets of any town, But freeholders make the respectable body of any County.
You know my opinion as to this unhappy dispute. I do not think that it is the people of England, but the ministry, who have been the aggressors, and I take that to be the cause chiefly, which makes the people of England so cold. They are not conscious of any ill designs in themselves, and do not know the aggressions of the ministry, or the conduct of Governors, judges, custom house officers, and placemen in America, and above all they are deceived by the misrepresentations of ministers at home. They do not know the history of the year 1768, and of the first introduction of troops into Boston &c. &c. &c. &c. Therefore not being conscious of evil towards America themselves, and being in the dark as to the conduct of ministry towards america, they do not know what is to be said in justification of America. Ninety nine in the hundred are quite in the dark. But I hope the people of England will not be nationally alienated from America, and tho ministers may keep us asunder for a time, I hope that we shall some day or other come to a good understanding with each other. I write in great haste. My Brother joins with me in the most earnest wishes for restoration of peace, and of health and prosperity to yourself. I am Dear Sir yours most affectionately
G B
 
Addressed: To Dr Franklin / Philadelphia